IN THE COURT OF APPEALS OF IOWA

                                   No. 21-1360
                             Filed October 19, 2022


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JEREMY SCOT QUILLEN,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Boone County, Kurt J. Stoebe,

Judge.



      Jeremy Scot Quillen appeals his convictions and sentences for domestic

abuse assault, third or subsequent conviction, and domestic abuse assault causing

bodily injury. AFFIRMED.



      Martha J. Lucey, State Appellate Defender, and Nan Jennisch, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Thomas J. Ogden, Assistant

Attorney General, for appellee.



      Considered by Bower, C.J., Tabor, J., and Carr, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2022).
                                         2


BOWER, Chief Judge.

       On the evening of December 13, 2019, Jeremy Scot Quillen grabbed his

domestic partner and put her into a choke hold to keep her from leaving. She

suffered redness and bruising on each side of her neck. She again tried to escape

and Quillen forced her to the ground, putting his elbow into her back and injuring

her rib cage. Quillen ripped her clothing as she fled and she ran semi-clothed to

a neighbor’s house and asked the neighbor to call 911.

       Quillen was charged with domestic abuse assault, third or subsequent

offense (count I), and domestic abuse assault with strangulation (count II). Quillen

appeals his convictions and sentences for domestic abuse assault, third or

subsequent conviction, a class ‘D’ felony, and domestic abuse assault causing

bodily injury, a serious misdemeanor.1 The district court sentenced Quillen to five

years’ imprisonment with a one-year minimum on Count I of the trial information,

domestic abuse assault, third or subsequent offense, and one year in prison on

Count II, domestic abuse assault causing bodily injury; the sentences to run

concurrently.

       On appeal, Quillen argues the trial court erred in failing to merge the two

convictions and asserts sentence should have been imposed only on the domestic-

abuse-assault-causing-bodily-injury conviction. “We review an alleged failure to

merge convictions as required by statute for correction of errors at law.” State v.

Johnson, 950 N.W.2d 21, 23 (Iowa 2020).




1 On count II, the jury found Quillen guilty of a lesser-included offense of the
charged offense; the greater offense would have been a class ‘D’ felony.
                                        3


      “‘The Double Jeopardy Clause prohibits multiple punishments for the same

offense’ and thereby ‘prevents a court from imposing a greater punishment than

the legislature intended.’” Id. at 24 (citation omitted). The State charged and

proved two separate offenses.      And Quillen stipulated to two prior domestic

assaults convictions.

      Iowa’s merger statute states: “No person shall be convicted of a public

offense which is necessarily included in another public offense of which the person

is convicted.” Iowa Code § 701.9 (2019). Offenses do not merge when merger

would nullify specific statutory enhancements applicable to the merged offense.

Johnson, 950 N.W.2d at 25–26; see also State v. Goodson, 958 N.W.2d 791, 806

(Iowa 2021) (stating “merger does not occur when to do so would defeat the

legislative policy behind a statutory enhancement of sentencing”).        Because

Quillen’s merger argument would defeat the legislative policy behind statutory

enhancement for third-or-subsequent-offense domestic abuse assault, we find no

error. We affirm.

      AFFIRMED.